rlhcimage.jpg [rlhcimage.jpg]




2017 RLHC Executive Officers Bonus Plan


Purpose
RLHC is committed to compensating employees through comprehensive and
competitive pay packages that include base salary, bonus programs, incentive
plans, competitive benefits plans, and reward and recognition programs. These
programs are designed to motivate employees to exceed performance expectations
in support of the company’s business objectives.
The Executive Officers Bonus Plan (“Plan”) provides the opportunity for annual
bonus payments to the contributors who drive the successful attainment of
company goals. The success of the company relies on many factors. Adjusted
EBITDA is the main driver behind this plan, however; our success also depends on
department and individual goals.


Plan Year
January 1, 2017 to December 31, 2017


Eligible Employees; Target Bonus and Maximum Bonus


Eligible Employees
Target Bonus
Maximum Bonus
Executive Vice President
50% of Base Salary
80% of Base Salary
Chief Financial Officer
70% of Base Salary
112% of Base Salary
Chief Executive Officer
100% of Base Salary
160% of Base Salary



An employee must hold one of the above positions at the beginning of the Plan
Year to be eligible to participate in this Plan. Transfers to an ineligible
position that occurs after the Plan Year will not affect any bonus earned during
the Plan Year. Position transfers that occur during the Plan year may result in
a pro-rated bonus amount for each position based upon the target bonus amount
and the achievement of bonus criteria for each position.


Plan Components
Whether a participant will receive a bonus under the Plan depends on the extent
to which the following goals are achieved:


(1)    A company goal based on target Adjusted EBITDA for 2017 (“Target Adjusted
EBITDA”);
(2)
One or more department goals based on applicable division or department
performance such as gross operating profit; revenues from group business; RevPar
growth; increase in RevPar index; improvement in customer service competitive
quality index; associate engagement; and addition of franchised and managed
hotels to RLHC’s system of hotels; and

(3)
One or more individual goals such as execution of growth initiatives or other
corporate strategic goals and/or personal development.

The department and individual goals are established by the CEO and Compensation
Committee.


Bonus Calculation
For purposes of calculating the bonuses, if any, due under this Plan, the
company goal achievement (“EBITDA Goal Achievement”) will be the fraction
(expressed as a percentage) determined by dividing (i) RLHC’s 2017 Adjusted
EBITDA, as disclosed in the 2017 Form 10‑K, by (ii) Targeted Adjusted EBITDA.
There will be no bonus payout to the participants under this calculation unless
this percentage exceeds 87.8%.








Page 1 of 3

--------------------------------------------------------------------------------









The EBITDA Goal Achievement percentage will determine the tentative payouts, if
any, to which the participants are entitled, as set forth in or determined from
the following applicable table:
 
EBITDA
Goal Achievement
Target Multiplier(1)
Tentative
EVP Payout:
% of base salary
Tentative
CFO Payout:
% of base salary
Tentative CEO Payout:
% of base salary
 
 
 
 
 
 
Maximum
120%
160%
80%
112%
160%
 
115%
145%
72.5%
101.5%
145%
 
110%
130%
65%
91%
130%
 
105%
115%
57.5%
80.5%
115%
Target
100%
100%
50%
70%
100%
 
97.85%
93.55
46.775%
65.485
93.55%
 
95.70%
87.10%
43.55%
60.97%
87.10%
 
93.55%
80.65%
40.325%
56.455%
80.65%
Budget
91.4%
74.2%
37.1%
51.94%%
74.2%
 
90.2%
57.8%
28.9%
40.46
57.8%
 
89.0%
41.4%
20.7%
28.98
41.4%
Threshold
87.8%
25%
12.5%
17.5%
25%




--------------------------------------------------------------------------------



(1) The Target Multiplier and tentative payout percentages will be linearly
interpolated for EBITDA Goal Achievement percentages that are between any two
percentages shown in the table.


If a participant achieves both his department and individual goals, he will be
entitled to a payout (“Full Payout”) equal to the percentage of base salary
determined from the above table for the RLHC EBITDA Goal Achievement percentage.
If the participant achieves less than all of his department and individual
goals, he will be entitled to between 80% and 99% of the Full Payout. If the
participant achieves neither his department nor his individual goals, then he
will be entitled to 80% of the Full Payout.


Clawback
A participant who receives a bonus under the Plan will be required to repay the
bonus to RLHC to the extent required by (i) any “clawback” or recoupment policy
adopted by RLHC to comply with the requirements of any applicable laws, rules or
regulations, or (ii) any applicable law, rule or regulation that imposes
mandatory recoupment.


Administration
The Director of Compensation and Benefits, EVP HR, and CFO will administer the
Plan.








Page 2

--------------------------------------------------------------------------------









Calculation, Approval and Payment
As soon as the necessary information is available following the end of the Plan
Year, the EVP HR and the VP, Accounting will complete the bonus calculations for
each participant and submit them to the CFO for review and approval. Once
approved by the CFO, he will submit the bonus calculations to the Compensation
Committee for final approval. Upon Compensation Committee approval, the CFO will
provide the payment information to the VP, Accounting and EVP, HR for
recordkeeping, who will in turn submit it to the payroll office for payments.
Payments will be made to participants as soon as administratively possible
following the end of the bonus period. Typically, payments are approved
following the February Board meeting and paid as soon as practical thereafter.
Calculations are based on the base salary of the participant on the last day of
the Plan Year.


Effect of Change in Employment Status/Termination
Leaves of Absences: To the extent a participant qualifies for an approved leave
of absence, that participant’s bonus will not be forfeited, but rather will be
prorated. If the leave involves accrued paid leave, the bonus will be
unaffected. If the leave involves unpaid leave, the bonus will be prorated based
upon the actual number of days worked plus any paid leave as a proportion of the
full Plan Year.


Terminations: Bonuses for this Plan are not earned or vested until they are
approved by the Compensation Committee and paid. Any bonuses earned will be
determined and paid on or before March 31, 2018. To encourage continued
employment with RLHC, participants must be employed as of the date of payout in
order to earn a bonus. Therefore, any participant whose employment terminates
prior to the date of payout will not earn, vest in, or receive a bonus.


General Provisions
There is an overriding discretionary analysis of each participant’s eligibility
to receive a bonus. Even though an individual might earn a bonus based on the
terms of this Plan, a bonus can be adjusted up or down or not paid entirely in
the sole discretion of the Compensation Committee Directors. For example a bonus
may be adjusted down for overall substandard work performance of the
participant, including, but not limited to the below. For example, if a
participant fails to follow company policy and procedures, exposes the company
to legal liability, exhibits inappropriate behavior, withholds information, or
does not adequately follow through on critical incidents, he or she may be
disqualified from receiving a bonus. Other disqualifiers may include
unacceptable performance against established performance objectives,
unacceptable scores on internal audit processes (e.g., HR, Accounting, Risk
Management, Internal Audit, Quality Assurance), or poor associate or customer
satisfaction scores.


Notwithstanding anything to the contrary in this Plan, individual bonus payments
may be deferred, partially paid or withheld in their entirety, at the sole
discretion of the Compensation Committee, in consideration of the overall best
interests of the company. RLHC reserves the right to cancel, change, modify or
interpret any and all provisions of the Plan at any time without notice.
Participation in the Plan does not create any entitlement to continued
employment and does not alter the at-will status of participants. This Plan will
be governed and construed in accordance with the laws of the state of
Washington.


This Plan supersedes all previous plans in existence and any past written or
verbal communication to any participant regarding the terms of any incentive
plan.










Page 3